


Exhibit 10.a
















POLARIS INDUSTRIES INC.
SUPPLEMENTAL RETIREMENT/SAVINGS PLAN
Effective July 1, 1995
As Amended and Restated Effective July 23, 2014
 






--------------------------------------------------------------------------------







- 2 -

--------------------------------------------------------------------------------




POLARIS INDUSTRIES
SUPPLEMENTAL RETIREMENT/SAVINGS PLAN
Effective July 1, 1995
As Amended and Restated Effective July 23, 2014


TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1
 
 
 
 
 
1.01
Account
1
 
1.02
Additional Credits
1
 
1.03
Administrator
1
 
1.04
Affiliated Company
1
 
1.05
Beneficiary
1
 
1.06
Board of Directors
1
 
1.07
Bonus Plan
1
 
1.08
Change of Control
1
 
1.09
Code
2
 
1.10
Committee
2
 
1.11
Compensation
2
 
1.12
Corporation
2
 
1.13
Corporation Voting Securities
2
 
1.14
Deferrals
3
 
1.15
Deferral Agreement
3
 
1.16
Distribution Option(s)
3
 
1.17
Effective Date
3
 
1.18
Eligible Executive
3
 
1.19
Exchange Act
3
 
1.20
Matching Contribution Credits
3
 
1.21
Member
3
 
1.22
Omnibus Plan
3
 
1.23
Participating Company
3
 
1.24
Plan
3
 
1.25
Plan Sponsor
3
 
1.26
Savings Plan
3
 
1.27
Valuation Date
4




- i -

--------------------------------------------------------------------------------




ARTICLE II Membership and Deferral Agreements
4
 
 
 
 
 
2.01
In General
4
 
2.02
Modification of Initial Deferral Agreement
4
 
2.03
Termination of Membership; Re-employment
5

ARTICLE III Deferrals
5
 
 
 
 
 
3.01
Filing Requirements
5
 
3.02
Maximum Deferral Amounts
6
 
3.03
Crediting of Deferrals
7
 
3.04
Changing Deferrals
7
 
3.05
Certain Additional Credits
8
 
3.06
Timing of Deferral Elections
8

ARTICLE IV Maintenance of Accounts
8
 
 
 
 
 
4.01
Accounts
9
 
4.02
Deemed Investments
9
 
4.03
Statement of Accounts
9
 
4.04
Vesting of Account
9

ARTICLE V Payment of Benefits
9
 
 
 
 
 
5.01
Commencement of Payment
9
 
5.02
Method of Payment
10
 
5.03
Unforeseeable Emergency
11
 
5.04
Designation of Beneficiary
12
 
5.05
Status of Account Pending Distribution
12
 
5.06
Change of Control
12
 
5.07
Election of Distribution Options for Subsequent Deferrals
12

ARTICLE VI Amendment or Termination
13
 
 
 
 
 
6.01
Right to Terminate
13
 
6.02
Right to Amend
13
 
6.03
Uniform Action
13


- ii -

--------------------------------------------------------------------------------




ARTICLE VII General Provisions
13
 
7.01
No Funding
13
 
7.02
No Contract of Employment
14
 
7.03
Withholding Taxes
14
 
7.04
Nonalienation
14
 
7.05
Administration
14
 
7.06
Construction
15

















 

- iii -

--------------------------------------------------------------------------------




Introduction
This Polaris Industries Inc. Supplemental Retirement/Savings Plan originally
became effective July 1, 1995. On December 31, 1996, Polaris Industries Inc., a
Delaware limited partnership, and the original sponsor of the Plan, was merged
with and into Polaris Industries Inc., a Delaware corporation, which then became
the new sponsor of the Plan. The Plan was most recently amended and restated in
its entirety as of December 31, 2008, and is hereby amended and restated in its
entirety effective as of July 23, 2014.
This Plan generally is intended to provide certain executives who participate in
the Polaris Industries Inc. 401(k) Retirement/Savings Plan, the Polaris
Industries Inc. Senior Executive Annual Compensation Plan, and/or the Polaris
Industries Inc. 2007 Omnibus Incentive Plan with an opportunity to defer a
portion of their compensation until their retirement or other termination of
employment and to have contributions credited as if such contributions had been
made under the Savings Plan in order to restore contributions lost because of
the application of Section 401(a)(17) of the Internal Revenue Code of 1986, as
amended, to the Savings Plan. The Plan is unfunded and is maintained by Polaris
Industries Inc. and Affiliated Companies and their respective successors
primarily for the purpose of providing deferred compensation for a select group
of management or highly-compensated employees.
ARTICLE I
Definitions
1.01
Account. “Account” means the bookkeeping account maintained for each Member to
record his Deferrals and Additional Credits, as adjusted pursuant to Article IV.
The Administrator will establish such sub-accounts within a Member’s Account as
it deems necessary to implement the provisions of the Plan, including, but not
limited to, sub-accounts for all Deferrals and Additional Credits that are
subject to a common Distribution Option election (i.e., the Deferrals and
Additional Credits that will be paid at the same time or upon the same event and
in the same form).

1.02
Additional Credits. “Additional Credits” means amounts credited to the Account
of a Member pursuant to Section 3.05.

1.03
Administrator. “Administrator” means the Plan Sponsor.

1.04
Affiliated Company. “Affiliated Company” means the Corporation and any
corporation, partnership or other entity directly or indirectly controlled by
the Corporation.

1.05
Beneficiary. "Beneficiary" means the person or persons designated pursuant to
Section 5.04 to receive benefits under the Plan in the event of a Participant's
death.

1.06
Board of Directors. “Board of Directors” or “Board” means the Board of Directors
of the Corporation.

1.07
Bonus Plan. “Bonus Plan” means the Polaris Industries Inc. Senior Executive
Annual Compensation Plan.





--------------------------------------------------------------------------------




1.08
Change of Control. “Change of Control” means any of the following:

(a)
Any election has occurred of persons to the Board of Directors that causes at
least one-half of the Board of Directors to consist of persons other than (i)
persons who were members of the Board of Directors on July 1, 1995 and
(ii) persons who were nominated for election by the Board of Directors as
members of the Board of Directors at a time when more than one-half of the
members of the Board of Directors consisted of persons who were members of the
Board of Directors on July 1, 1995; provided, however, that any person nominated
for election by the Board of Directors at a time when at least one-half of the
members of the Board of Directors were persons described in clauses (i) and/or
(ii) or by persons who were themselves nominated by such Board of Directors
will, for this purpose, be deemed to have been nominated by a Board of Directors
composed of persons described in clause (i) (persons described or deemed
described in clauses (i) and/or (ii) are referred to herein as “Incumbent
Directors”); or

(b)
The acquisition in one or more transactions, other than from the corporation, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of a number of Corporation Voting
Securities equal to or greater than 35% of Corporation Voting Securities unless
such acquisition has been approved by the Incumbent Directors as an acquisition
not constituting a Change in Control for purposes hereof; or

(c)
A sale or other disposition of all or substantially all of the assets of the
Corporation unless, following such sale or disposition, at least one-half of the
Board of Directors of the transferee consists of Incumbent Directors.

Notwithstanding the foregoing, no event will constitute a Change of Control
unless such event is a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
Corporation within the meaning of Section 409A(2)(A)(v) of the Code and the
regulations thereunder.
1.09
Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.10
Committee. “Committee” means the Compensation Committee of the Board of
Directors.

1.11
Compensation. “Compensation” means the compensation of an Eligible Executive as
defined for purposes of the Savings Plan, determined prior to any Deferrals
under Article III and without application of the limit under Section 401(a)(17)
of the Code. “Compensation” also includes (i) Incentive Compensation Awards, as
defined in the Bonus Plan, and (ii) Restricted Stock Units, Performance Shares,
Performance Units, and Cash-Based Awards, all as defined in the Omnibus Plan,
but only to the extent that the Plan Sponsor designates such compensation as
eligible for deferral in the Deferral Agreement form provided to the Eligible
Executive.

1.12
Corporation. “Corporation” means Polaris Industries Inc., a Minnesota
corporation, and any successor thereto by merger, purchase or otherwise.


- 2 -

--------------------------------------------------------------------------------




1.13
Corporation Voting Securities. “Corporation Voting Securities” means the
combined voting power of all outstanding voting securities of the Corporation
entitled to vote generally in the election of the Board of Directors.

1.14
Deferrals. “Deferrals” means the amounts credited to a Member’s Account under
Section 3.03.

1.15
Deferral Agreement. “Deferral Agreement” means a completed agreement between an
Eligible Executive and a Participating Company of which he is an employee under
which the Eligible Executive agrees to defer Compensation under the Plan. The
Deferral Agreement must be in the form and made in the manner prescribed by the
Plan Sponsor or such agreement will not be effective. The Deferral Agreement
includes any amendments, attachments or appendices.

1.16
Distribution Option(s). “Distribution Option(s)” means the election by the
Member of the event triggering the commencement of distribution and the method
of distribution. A Distribution Option election must be made on the Eligible
Executive’s initial Deferral Agreement, and in subsequent elections made in
accordance with Section 5.07.

1.17
Effective Date. “Effective Date” means July 1, 1995 or with respect to the
Eligible Executives of a company which adopts the Plan, the date such company
becomes a Participating Company.

1.18
Eligible Executive. “Eligible Executive” means an employee of a Participating
Company whose annual Compensation is in excess of the limitation in effect under
Section 401(a)(17) of the Code, but only if the employee is also considered to
be a part of a select group of management or highly compensated employees.

1.19
Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

1.20
Matching Contribution Credits. “Matching Contribution Credits” means Additional
Credits in a Member’s Account based on contributions that would be made to the
Savings Plan absent application of the limit under Section 401(a)(17) of the
Code.

1.21
Member. “Member” means, except as otherwise provided in Article II, each
Eligible Executive who has executed a Deferral Agreement as described in
Section 2.01.

1.22
Omnibus Plan. “Omnibus Plan” means the Polaris Industries Inc. 2007 Omnibus
Incentive Plan, as amended from time to time.

1.23
Participating Company. “Participating Company” means the Corporation, the Plan
Sponsor and any other Affiliated Company which is designated for participation
in the Plan in accordance with Section 7.05(b).

1.24
Plan. “Plan” means this Polaris Industries Inc. Supplemental Retirement/Savings
Plan, as amended from time to time.


- 3 -

--------------------------------------------------------------------------------




1.25
Plan Sponsor. “Plan Sponsor” means Polaris Industries Inc., a Delaware
corporation and a wholly owned subsidiary of the Corporation, and any successor
thereto by merger, purchase or otherwise.

1.26
Savings Plan. “Savings Plan” means the Polaris Industries Inc. 401(k)
Retirement/Savings Plan, as amended from time to time.

1.27
Valuation Date. “Valuation Date” means each of the valuation dates under the
Savings Plan and the date on which payment of an Incentive Compensation Award
(as defined in the Bonus Plan) and/or Award (as defined in the Omnibus Plan)
under the Bonus Plan, and/or the Omnibus Plan would otherwise be made under the
terms of the Bonus Plan, and/or the Omnibus Plan, but for a Deferral of such
Incentive Compensation Award or Award hereunder.

ARTICLE II
Membership and Deferral Agreements
2.01
In General.

(a)
Date of Membership. An Eligible Executive becomes a Member as of the date he
files his initial Deferral Agreement with the Administrator. However, such
Deferral Agreement is effective for purposes of deferring Compensation only as
provided in Article III.

(b)
Form of Deferral Agreement. A Deferral Agreement must be in writing and properly
completed in a form, which may include an agreement that is completed
electronically, approved by the Administrator. The Administrator will in its
sole discretion determine whether an agreement is properly completed and will be
recognized as a Deferral Agreement. A Deferral Agreement must provide for the
deferral of Compensation, must specify the Distribution Options, and may include
such other provisions as the Administrator deems appropriate. A Member’s
Deferral Agreement may provide for separate Deferral elections with respect to
the Member’s base pay and with respect to Compensation under the Bonus Plan
and/or the Omnibus Plan, but the Administrator may at any time, and in its sole
discretion, limit the number of separate Deferral elections that may be made
under the Plan in order to facilitate administration. Matching Contribution
Credits, as adjusted for Deemed Investment earnings and losses, will be paid in
the same form and time as elected with respect to the base pay deferrals on
which the Matching Contributions are based. A Deferral Agreement may not be
revoked or modified with respect to the amount of prior deferrals. Distribution
Options elected may not be modified or revoked except as provided in
Section 5.01.

(c)
Additional Requirements for Membership. As a condition for membership the
Administrator may require such other information as it deems appropriate.

2.02
Modification of Initial Deferral Agreement. A Member may elect to change, modify
or revoke a Deferral Agreement as follows:


- 4 -

--------------------------------------------------------------------------------




(a)
Change in Deferral Rate. A Member may change the rate of his Deferrals, as
provided in Article III. A Member’s Deferrals will be suspended in the event of
a distribution pursuant to an unforeseeable emergency or in the event of a
distribution from the Savings Plan, as provided in Article III.

(b)
Change in Distribution Event. A Member may change the event entitling him to
distribution, as designated on his election of Distribution Options, only as
provided in Section 5.01(b).

2.03
Termination of Membership; Re-employment.

(a)
Termination. Membership ceases upon a Member’s termination of employment.

(b)
Approved Leave of Absence. Membership continues during a leave of absence
approved by the Participating Company employing the Eligible Executive.

(c)
Re-employment. Upon re-employment as an Eligible Executive, a former Member may
become a Member again as follows:

(i)
No Account Balance at Re-employment. A former Member who has no Account balance
at the time of reemployment may become a Member by executing a Deferral
Agreement under Section 2.01 as though for all purposes of the Plan the
Affiliated Companies had never employed the former Member.

(ii)
Account Balance at Re-employment. A former Member who has an Account balance at
the time of re-employment may become a Member by executing a Deferral Agreement
under Section 2.01, but only if such former Member was not eligible to
participate in the Plan at any time during the 24-month period ending on the
date the Member again becomes eligible to participate in the Plan. Otherwise,
such former Member may again become a Member by executing a Deferral Agreement
under Section 2.01, which will become effective as described in Section 3.01(c)
for Eligible Employees filing Deferral Agreements after initial eligibility.

ARTICLE III
Deferrals
3.01
Filing Requirements.

(a)
Deferral Agreements prior to Effective Date.

(i)
Base Pay and Other Non-Performance Based Pay. An individual who is an Eligible
Executive immediately prior to the Effective Date may file a Deferral Agreement
with the Administrator with respect to Compensation that is base pay, and, in
the Administrator’s discretion, for other Compensation that does not meet the
requirements of Section 3.06(a), within the period prior to the Effective Date
prescribed by the Administrator. The Agreement will be effective for base pay
for payroll periods beginning on or after the later of (i)


- 5 -

--------------------------------------------------------------------------------




the Effective Date, or (ii) the first day of the month following the date the
Deferral Agreement is filed with the Administrator and for other Compensation
that does not meet the requirements of Section 3.06(a) only to extent earned
after the Effective Date.
(ii)
Performance-Based Pay. An individual who is an Eligible Executive immediately
prior to the Effective Date may defer Compensation earned under the Bonus Plan
and/or the Omnibus Plan that meets the requirements of Section 3.06(a) if the
Eligible Executive files a Deferral Agreement with the Administrator no later
than the date set forth in Section 3.06(a).

(b)
Deferral Agreements upon Initial Eligibility.

(i)
Base Pay and Other Non-Performance Based Pay. An individual who becomes an
Eligible Executive on or after the Effective Date may file a Deferral Agreement
with the Administrator during the 30-day period beginning on the date he first
becomes an Eligible Executive with respect to Compensation that is base pay,
and, in the Administrator’s discretion, for other Compensation that does not
meet the requirements of Section 3.06(a). Such Deferral Agreement will be
effective only for Compensation earned after the Deferral Agreement is filed,
and, for base pay, the Agreement will be effective only for payroll periods
beginning on or after the first day of the month following the date the Deferral
Agreement is filed with the Administrator.

(ii)
Performance-Based Pay. An individual who becomes an Eligible Executive on or
after the Effective Date may defer Compensation earned under the Bonus Plan
and/or the Omnibus Plan that meets the requirements of Section 3.06(a) if the
Eligible Executive files a Deferral Agreement no later than the date set forth
in Section 3.06(a).

(c)
Deferral Agreements after Initial Eligibility. To defer Compensation, an
Eligible Executive who does not file a Deferral Agreement with the Administrator
as provided in Sections 3.01(a) and 3.01(b) must file a Deferral Agreement as
follows:

(i)
Base Pay. The Eligible Executive must file a Deferral Agreement in any
subsequent month of December for the next calendar year with respect to base
pay.

(ii)
Performance-Based Pay. For Compensation that meets the requirements of Section
3.06(a) and is earned under the Bonus Plan and/or the Omnibus Plan, an Eligible
Executive must file a Deferral Agreement no later than the date set forth in
Section 3.06(a).

(iii)
Other Non-Performance-Based Pay. For Compensation that does not meet the
requirements of Section 3.06(a), the Deferral Agreement must be filed no later
the last day of the year prior to the first year in which the Participant
provides the services with respect to which such Compensation is paid.


- 6 -

--------------------------------------------------------------------------------




3.02
Maximum Deferral Amounts. An Eligible Executive’s Deferral Agreement must
authorize a reduction in his Compensation with respect to his Deferrals under
the Plan.

(a)
Base Pay. An Eligible Executive may defer up to 100% of his base pay. The
elected percentage will be applied to the gross amount of base pay for each
payroll period, but will be limited for any payroll period within a calendar
year to the gross amount of base pay for that pay period, reduced by the sum of:

(i)
the FICA tax withheld from the Eligible Executive’s base pay for the pay period,

(ii)
the Eligible Executive’s contributions to a cafeteria plan, as defined in
Section 125(d) of the Code, for the pay period, and

(iii)
the dollar amount of per pay period deductions (other than the deductions
described in (i) and (ii)) in effect as of January 1 of the calendar year.

Notwithstanding the preceding sentence, the Administrator, in its sole
discretion, and prior to the first day of a calendar year, may further limit an
Eligible Executive’s election to defer base pay for a calendar year in order to
facilitate administration of the Plan and to prevent an Eligible Executive’s
elected deferrals of base salary from exceeding the net cash payments of base
pay that would otherwise be made to the Eligible Executive for a payroll period.
(b)
Bonus. An Eligible Executive may defer up to 100% of amounts payable under the
Bonus Plan.

(c)
Omnibus Plan. An Eligible Executive may defer up to 100% of Compensation payable
under the Omnibus Plan.

3.03
Crediting of Deferrals. On each Valuation Date following the effective date of
an Eligible Executive’s Deferral Agreement, his Account will be credited with an
amount of Deferral elected in his Deferral Agreement, if any, for each payroll
period ending within the month in which such Valuation Date occurs.

3.04
Changing Deferrals.

(a)
Electing a Change in Deferrals. An Eligible Executive’s election on his Deferral
Agreement of the rate at which he authorizes Deferrals under the Plan will
remain in effect in subsequent calendar years unless he files with the
Administrator an amendment to his Deferral Agreement modifying or revoking such
election. With respect to the Deferral of base pay, the amendment must be filed
by December 31 and will be effective for payroll periods beginning on or after
the following January 1. With respect to a Deferral of Compensation under the
Bonus Plan and/or the Omnibus Plan that meets the requirements of
Section 3.06(a), the Deferral Agreement must be filed on or before the date set
forth in Section 3.06(a). With respect to a Deferral of Compensation under the
Bonus Plan and/or the Omnibus Plan that does


- 7 -

--------------------------------------------------------------------------------




not meet the requirements of Section 3.06(a), the Deferral must be filed on or
before the date set forth in Section 3.06(b).
(b)
Automatic Suspension of Deferrals. Notwithstanding Section 3.04(a), if a Member
receives a withdrawal pursuant to Section 5.03 due to an unforeseeable emergency
or a financial hardship withdrawal from the Savings Plan, the Member’s Deferrals
under this Plan will be suspended for the remainder of the calendar year in
which such withdrawal or distribution occurs. Deferrals will resume for payroll
periods beginning on or after the January 1 following the date of suspension in
a time and manner determined by the Administrator, and the Administrator will
approve a resumption only if the Administrator determines that the Eligible
Executive is no longer subject to the unforeseeable emergency or incurring the
financial hardship.

3.05
Certain Additional Credits. On each Valuation Date, the Account of an Eligible
Executive will be credited with Additional Credits in an amount equal to the
Deferrals described in Sections 3.02(a) and 3.02(b) credited to such Eligible
Executive’s Account since the immediately preceding Valuation Date, to the
extent such Deferrals do not exceed 5% of the Compensation eligible for deferral
under Sections 3.02(a) and 3.02(b). As of December 31 of each calendar year, the
Account of an Eligible Executive with be credited with an amount of Matching
Contribution Credits equal to the matching contributions that would have been
made to the Savings Plan since December 31 of the prior calendar year but for
the limitation set forth in Section 401(a)(17) of the Code.

3.06
Timing of Deferral Elections. All elections with respect to Deferral of
Compensation awarded under the Bonus Plan or the Omnibus Plan must be filed in
accordance with the following requirements:

(a)
Performance-Based Compensation. If the Compensation meets the requirements for
“performance-based compensation” within the meaning of Treasury
Regulation Section 1.409A-1(e), the Deferral Agreement must be filed no later
than six months prior to the end of the Incentive Compensation Award Period (as
defined in the Bonus Plan) or the Performance Period (as defined in the Omnibus
Plan) with respect to which such Compensation is paid, or such earlier date as
specified by the Administrator in its sole discretion, but not, in any event, on
or after the date on which the amount of such Compensation becomes readily
ascertainable.

(b)
Non-Performance Based Compensation. If the Compensation does not meet the
requirements for “performance-based compensation” within the meaning of Treasury
Regulation Section 1.409A-1(e), the Deferral Agreement must be filed no later
the last day of the year prior to the first year of the Incentive Compensation
Award Period (as defined in the Bonus Plan) or the Performance Period (as
defined in the Omnibus Plan) with respect to which such Compensation is paid.

An election under either (a) or (b) above will be irrevocable as of the last
date on which a Deferral Agreement may be filed, as specified in (a) and (b),
above. To make an election as described in (a), above, the Eligible Executive
must be continuously employed from the later of the beginning of the Incentive
Compensation Award Period (as defined in the Bonus Plan) or the Performance
Period (as defined in the Omnibus Plan) or the date the Business

- 8 -

--------------------------------------------------------------------------------




Criteria (as defined in the Bonus Plan) or Performance Measures (as defined in
the Omnibus Plan) applicable to such Compensation are established, to the date
of the election under this Section 3.06.
ARTICLE IV
Maintenance of Accounts
4.01
Accounts. An Account will be established for each Member. As of each Valuation
Date, each Member’s Account will be credited with deemed investment earnings and
losses pursuant to Section 4.02.

4.02
Deemed Investments. Each Member will have the same rights with respect to the
deemed investment of his or her Account under this Plan as such Member has with
respect to the investment of his or her Account under the Savings Plan,
including available funds (with the exception of the Polaris Stock Fund), the
frequency with which the Member may change deemed investments and default deemed
investments. As of each Valuation Date, deemed investment earnings and losses
will be applied to each Member’s Account based upon the performance of the
applicable investment funds. Notwithstanding the foregoing, any credits made to
a Member’s Account related to a Deferral of shares of Corporation common stock
(“Polaris Stock”) to be received in settlement of Restricted Stock Units, as
defined under the Omnibus Plan, will be deemed to be invested only in shares of
Polaris Stock for the period ending six (6) months and one (1) day following the
date on which the Deferral is first credited to the Member’s Account;
thereafter, a Member may change the deemed investment of such Deferral, but once
the deemed investment is changed, it may not again be deemed to be invested in
shares of Polaris Stock under the Plan. If a dividend is paid on Polaris Stock,
a Member’s Account that is deemed invested in Polaris Stock on the record date
for such dividend will be credited as of the dividend payment date with an
additional amount equal to the dividend that would have been paid on an actual
investment in Polaris Stock equal to the number of shares deemed credited to the
Member’s Account as of the dividend record date, and such additional credited
amount will be deemed to be invested, as of the dividend payment date, in a
money market fund or similar fund available under the Savings Plan, as
determined by the Administrator, until the Member changes the deemed investment
of such amounts.

4.03
Statement of Accounts. A statement will be sent to each Member as to the balance
of his Account at least once each calendar year.

4.04
Vesting of Account. Each Member will at all times be fully vested in his
Account.

ARTICLE V
Payment of Benefits
5.01
Commencement of Payment.

(a)
Distribution Options. The distribution of the Member’s or former Member’s
Account will commence, pursuant to Section 5.02, on or after the occurrence of
(i), (ii), (iii) or (iv) below, as designated by the Member as part of his
Distribution Option election:


- 9 -

--------------------------------------------------------------------------------




(i)
either the date of the Member’s separation from service (within the meaning of
Section 409A of the Code and the regulations thereunder) with the Affiliated
Companies for any reason, whether with or without cause, or the first
anniversary of such date,

(ii)
attainment of a designated age not earlier than age 59½ nor later than age 70½,

(iii)
the earlier of (i) or (ii) above, or

(iv)
the later of (i) or (ii) above.

In the event a Member elects either (ii) or (iii) above, he may not elect an age
less than three (3) years subsequent to his current age. If a Member fails to
designate a permissible payment event as part of his Distribution Option
election, such Member will be deemed to have elected to have payment made upon
the date the Member separates from Service. A Member or former Member may not
change his Distribution Option election of the designation of the event which
entitles him to distribution of his Account, except as provided in Section
5.01(b) below. Notwithstanding the foregoing, if payment of a Member’s Account
is to be made or is to commence upon separation from service and if, at the time
of such separation from service, such Member is a specified employee (within the
meaning of Section 409A(1)(B) of the Code), such payment will be made or will
commence on the date that is six (6) months and one day following such Member’s
separation from service.
(b)
Change in Payment Terms. A Member or former Member may make a request to the
Administrator to defer the Member’s designated distribution event under
Section 5.01(a), as modified by a prior change pursuant to this Section 5.01(b).
The request must be filed in writing with the Administrator at least one year
prior to when distribution would commence based on the current designation and
must defer distribution for at least five years following the date on which
distribution would otherwise have been made. The deferral request must specify a
distribution event described in Section 5.01(a), is subject to approval of the
Administrator and, if approved, will be effective as of the date that is one
year after the request is filed with the Administrator. If the Member’s current
distribution event will occur upon his termination of employment and the
Member’s employment terminates within one year after the deferral request is
made, the deferral request will not be effective.

(c)
Death. Notwithstanding anything in this Section 5.01 to the contrary, a Member’s
Account will be distributed upon his death.

(d)
Delay of Payment in Certain Circumstances. Notwithstanding the foregoing, in
their sole and absolute discretion, the Participating Companies may delay
payment of a benefit under this Plan to any Member to the extent required to
avoid the nondeductibility of such benefit under Section 162(m) of the Code or
to avoid a violation of federal securities laws or other applicable law, but if
a Member’s payment is delayed, the Member’s Account will continue to be adjusted
for earnings and losses associated with the Account’s Deemed Investments,
pursuant to Section


- 10 -

--------------------------------------------------------------------------------




4.02. Payment will be made during the first taxable year in which the
Participating Companies reasonably anticipate that Section 162(m) of the Code
will not cause the payment to be nondeductible or that the payment will not
violate federal securities laws or other applicable law.
5.02
Method of Payment. Distribution of a Member’s or former Member’s Account will
commence as soon as administratively practicable following the date provided in
the Member’s Distribution Option elected under Section 5.01 or his date of
death, as the case may be, based upon the Member’s Account as of the Valuation
Date immediately preceding the date of distribution.

(a)
Timing Relative to Distribution Event. Payment must be made no later than the
later of (i) the last day of the calendar year in which the distribution event
occurs or (ii) 2½ months following the date of such distribution event.

(b)
Method of Payment. Such distribution will be made either (i) in a single lump
sum payment or (ii) in substantially equal monthly, quarterly or annual payments
over a period not in excess of ten (10) years.

(c)
Adjustment of Account prior to Distribution. If the installment method is
elected, the Member’s Account, until fully distributed, will continue to be
credited with deemed investment earnings and losses in accordance with
Section 4.02, and each installment payment will equal a fraction of the Account
balance, as of the most recent Valuation Date, equal to one over the number of
installment payments left.

(d)
Elections and Deemed Election of Payment Method. A Member must elect the form of
distribution to him or his Beneficiary at the time of commencement of his
participation under this Plan and any such election is irrevocable and not
subject to change except prospectively. If a Member fails to make a proper
election as to the method of distribution of his Account, he will be deemed to
have elected to have his Account distributed to him or his Beneficiary in a
single lump sum.

(e)
Form of Payment. Payments will be made in cash, except that, in the Company’s
sole discretion, payment of the portion of the Member’s Account that is deemed
to be invested in shares of Polaris Stock may be made in shares of Polaris
Stock, in cash or in a combination thereof, but the portion of a Member’s
Account that is required to be deemed invested in shares of Polaris Stock and
for which the deemed investment may not be changed, pursuant to Section 4.02
hereof, will be distributed only in shares of Polaris Stock.

5.03
Unforeseeable Emergency. While employed by the Participating Companies, a Member
or former Member may, in the event of an unforeseeable emergency, request a
withdrawal from his Account in a time and manner determined by the
Administrator. Such a request is subject to approval by the Administrator.

(a)
Amount of Withdrawal. The request may not be for a greater amount than the
amount reasonably necessary to satisfy the emergency need (including any
federal,


- 11 -

--------------------------------------------------------------------------------




state, local or foreign taxes or penalties reasonably anticipated to result from
the withdrawal).
(b)
Definition of Unforeseeable Emergency. For purposes of this Section 5.03 an
unforeseeable emergency is a severe financial hardship to the Member resulting
from (i) an illness or accident of the Member, the Member’s spouse, the Member’s
Beneficiary, or the Member’s dependent (as defined in Section 152 of the Code,
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code),
(ii) loss of the Member’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster), or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Member.

(c)
Consideration of other Resources to Meet Emergency Need. Notwithstanding the
foregoing, a withdrawal on the basis of unforeseeable emergency is not permitted
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Member’s assets,
to the extent the liquidation of such assets would not cause severe financial
hardship, or by cessation of deferrals under this Plan.

5.04
Designation of Beneficiary. A Member or former Member may, in a time and manner
determined by the Administrator, designate a beneficiary and one or more
contingent beneficiaries (which may include the Member’s or former Member’s
estate) to receive any benefits which may be payable under this Plan upon his
death. If the Member or former Member fails to designate a beneficiary or
contingent beneficiary, or if the beneficiary and the contingent beneficiaries
fail to survive the Member or former Member, such benefits will be paid to the
Member’s or former Member’s estate. A Member or former Member may revoke or
change any designation made under this Section 5.04 in a time and manner
determined by the Administrator.

5.05
Status of Account Pending Distribution. Pending distribution, a former Member’s
Account will continue to be credited with earnings and losses as provided in
Section 4.02. The former Member will be entitled to apply for hardship
withdrawals under Section 5.03 to the same extent as if he were a Member of the
Plan.

5.06
Change of Control. If a Change of Control occurs, each Member or former Member
will receive, and the Plan Sponsor will pay within 7 days of such Change of
Control, a lump sum payment equal to the value of the Member’s or former
Member’s Accounts (determined under Article IV) as of the Valuation Date
coinciding with or next following the date of such Change of Control. The amount
of each Member’s or former Member’s lump sum payment will be determined by the
Plan Sponsor’s accountants after consultation with the entity then maintaining
the Plan’s records, and will be projected, if necessary, to such Valuation Date
from the last valuation of Member’s or former Member’s Accounts for which
information is readily available.

5.07
Election of Distribution Options for Subsequent Deferrals. An Eligible
Executive’s election of a Distribution Option will remain in effect with respect
to Deferrals of Compensation for subsequent calendar years for base pay,
subsequent Incentive


- 12 -

--------------------------------------------------------------------------------




Compensation Award Periods for Bonus Plan Compensation, and subsequent
Performance Periods for Omnibus Plan Compensation until the Eligible Executive
files with the Administrator a separate new election of a Distribution Option
and method of payment with respect to subsequent Deferrals.  With respect to
base pay and Compensation under the Bonus Plan or the Omnibus Plan that does not
meet the requirements of Section 3.06(a), the new Distribution Option election
must be filed by December 31 and will be effective for payroll periods beginning
on or after the following January 1 for base pay and for Incentive Compensation
Award Periods or Performance Periods beginning on or after such January 1. With
respect to Compensation under the Bonus Plan or the Omnibus Plan that meets the
requirements of Section 3.06(a), the new Distribution Option election must be
filed no later than the date set forth in Section 3.06(a) applicable to the
Incentive Compensation Award Period or Performance Period. Prior elections of
Distribution Options with respect to Deferrals of Compensation from prior
periods will remain in effect unless amended in accordance with Section 5.01(b).
ARTICLE VI
Amendment or Termination
6.01
Right to Terminate. The Corporation may, in its sole discretion, terminate this
Plan and the related Deferral Agreements at any time (other than at a time
proximate to a downturn in the financial health of any Affiliated Company)
provided that all deferred compensation plans that must be aggregated with this
Plan for purposes of Section 409A of the Code, if any, are also terminated. In
the event the Plan and related Deferral Agreements are terminated pursuant to
the immediately preceding sentence, each Member, former Member or Beneficiary
will receive a single sum payment equal to the balance in his Account no earlier
than 12 months nor later than 24 months following such termination. The
Corporation may also, in its sole discretion, terminate this Plan at any time
within 12 months of a corporate dissolution taxed under Section 331 of the Code,
or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A). In the event the Plan and related Deferral Agreements are
terminated pursuant to the immediately preceding sentence, each Member, former
Member and Beneficiary will receive a single sum payment equal to the balance in
his Account as soon as practicable thereafter.

6.02
Right to Amend. Each Participating Company, by proper action of its governing
body, or by action of any person or committee to whom that authority has been
delegated by such governing body, may, in its sole discretion, amend this Plan
and the related Deferral Agreements with respect to the Members employed or
formerly employed by such Participating Company. A Participating Company may not
amend the Plan in a manner that has the effect of reducing any Member’s, former
Member’s, or Beneficiary’s Account without such Member’s, former Member’s, or
Beneficiary’s consent.

6.03
Uniform Action. Notwithstanding anything in the Plan to the contrary, any action
to amend or terminate the Plan or the Deferral Agreements must be taken in a
uniform and nondiscriminatory manner.

ARTICLE VII
General Provisions

- 13 -

--------------------------------------------------------------------------------




7.01
No Funding. Nothing contained in this Plan or in a Deferral Agreement will cause
this Plan to be a funded retirement plan. Neither the Member, former Member, his
Beneficiary, contingent beneficiaries, heirs or personal representatives will
have any right, title or interest in or to any funds of the Affiliated Companies
on account of this Plan or on account of having completed a Deferral Agreement.
Each Member or former Member will have the status of a general unsecured
creditor of the Affiliated Companies and this Plan constitutes a mere promise by
the Affiliated Companies to make benefit payments in the future. The Plan
Sponsor, in its sole discretion, may establish a grantor trust, insurance
contract or other investment vehicle to assist in its meeting its obligations
under this Plan; provided, that no Member or Beneficiary will at any time have
any right to any portion of the assets thereof and such assets will at all times
be subject to the claims of the creditors of the Plan Sponsor in bankruptcy.

7.02
No Contract of Employment. The existence of this Plan or of a Deferral Agreement
does not constitute a contract for continued employment between an Eligible
Executive or a Member and an Affiliated Company. The Affiliated Companies
reserve the right to modify an Eligible Executive’s or Member’s remuneration and
to terminate an Eligible Executive or a Member for any reason and at any time,
notwithstanding the existence of this Plan or of a Deferral Agreement.

7.03
Withholding Taxes. All payments under this Plan will be net of an amount
sufficient to satisfy any federal, state or local withholding tax requirements.

7.04
Nonalienation. The right to receive any benefit under this Plan may not be
transferred, assigned, pledged or encumbered by a Member, former Member,
Beneficiary or contingent beneficiary in any manner and any attempt to do so
will be void. No such benefit may be subject to garnishment, attachment or other
legal or equitable process without the prior written consent of the Affiliated
Companies.

7.05
Administration.

(a)
This Plan will be administered by the Committee. Certain administrative
functions, as set forth in the Plan, will be the responsibility of the
Administrator. The Administrator will interpret the Plan, establish regulations
to further the purposes of the Plan and take any other action necessary to the
proper operation of the Plan in accordance with guidelines established by the
Committee or, if there are no such guidelines, consistent with furthering the
purpose of the Plan.

(b)
The Corporation, by proper action of the Board, in its sole discretion and upon
such terms as it may prescribe, may permit any Affiliated Company to participate
in the Plan.

(c)
Prior to paying any benefit under this Plan, the Administrator may require the
Member, former Member, Beneficiary or contingent beneficiary to provide such
information or material as the Administrator, in its sole discretion, deems
necessary for it to make any determination it may be required to make under this
Plan. The Administrator may withhold payment of any benefit under this Plan
until it receives


- 14 -

--------------------------------------------------------------------------------




all such information and material and is reasonably satisfied of its correctness
and genuineness.
(d)
The Administrator will provide adequate notice in writing to any Member, former
Member, Beneficiary or contingent beneficiary whose claim for benefits under
this Plan has been denied, setting forth the specific reasons for such denial.
The Administrator will provide a reasonable opportunity to any such Member,
former Member, Beneficiary or contingent beneficiary for a full and fair review
by the Administrator of its decision denying the claim. The Administrator’s
decision on any such review will be final and binding on the Member, former
Member, Beneficiary or contingent beneficiary and all other interested persons.

(e)
All acts and decisions of the Administrator will be final and binding upon all
Members, former Members, beneficiaries, contingent beneficiaries and employees
of the Affiliated Companies.

7.06
Construction.

(a)
The Plan is intended to constitute an unfunded deferred compensation arrangement
for a select group of management or highly compensated employees and all rights
hereunder will be governed by and construed in accordance with the laws of the
State of Minnesota to the extent not preempted by federal law.

(b)
The masculine pronoun means the feminine wherever appropriate.

(c)
The captions inserted herein are inserted as a matter of convenience and will
not affect the construction of the Plan.




- 15 -